If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                        January 13, 2022
                 Plaintiff-Appellee,

    v                                                                   No. 353182
                                                                        Wayne Circuit Court
    DARNELL RUSH,                                                       LC No. 19-004021-01-FC

                 Defendant-Appellant.


    PEOPLE OF THE STATE OF MICHIGAN,

                 Plaintiff-Appellee,

    v                                                                   No. 353184
                                                                        Wayne Circuit Court
    CARLOS THOMAS,                                                      LC No. 19-005373-01-FC

                 Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and RIORDAN, JJ.

PER CURIAM.

       In these consolidated appeals,1 defendants Darnell Rush (Rush) and Carlos Thomas
(Thomas) appeal by right their convictions, entered after a joint trial before a single jury, of first-
degree felony murder, MCL 750.316(1)(b), armed robbery, MCL 750.529, mutilation of a dead
body, MCL 750.160, and possession of a firearm during the commission of a felony,
MCL 750.227b. The trial court sentenced Rush to concurrent prison terms of life without parole
(LWOP) for the murder conviction, 10 to 60 years for the armed robbery conviction, and 5 to 10
years for the mutilation conviction, and a consecutive two-year term of imprisonment for the


1
 See People v Rush, unpublished order of the Court of Appeals, entered April 8, 2020 (Docket
Nos. 353182 & 353184).
felony-firearm conviction. The court sentenced Thomas as a third-offense habitual offender,
MCL 769.11, to concurrent prison terms of LWOP for the murder conviction, 562 to 800 months
for the armed robbery conviction, and 5 to 10 years for the mutilation conviction, and a consecutive
two-year term of imprisonment for the felony-firearm conviction. We affirm both defendants’
convictions and sentences.

                      I. PERTINENT FACTS AND PROCEDURAL HISTORY

         Defendants’ convictions arise from their participation with at least three accomplices in the
fatal shooting of Christopher Thompson (Thompson) during an armed robbery. Thompson was
shot while sitting inside his GMC Yukon that was parked in the driveway of a Detroit home during
the early morning hours of January 3, 2018. Demonte Foster (Foster)2 testified that on the night
in question, he observed expensive-looking wheel rims on the tires of Thompson’s Yukon, and
called another accomplice, Jarrin Larry (Larry),3 to meet him, saying he wanted to rob “[t]he guy
in the truck.” Foster testified that he, Thomas, Larry, and two other men, Ralph Scott (Scott)4 and
Jacarta Jennings (Jennings)5 met near Thompson’s vehicle and that Larry was armed with a
firearm. Larry, however, denied ever being armed with a firearm during the robbery. Foster
testified that Rush, Thomas, and Larry walked toward Thompson’s truck to carry out the robbery.
However, Larry testified that Rush, Thomas, and Scott were the three men who approached
Thompson’s vehicle. Both witnesses testified that they heard at least one gunshot and that the
group then fled the scene. Both witnesses also testified that, after Thomas expressed concern about
possible identification evidence being left at the scene, the group returned to the scene and three
of them used gasoline to set Thompson’s truck on fire with Thompson still inside. Foster testified
that Rush, Thomas, and Larry set the fire; while Larry testified that it was Rush, Thomas, and Scott
who did so. An autopsy revealed that Thompson died from two gunshot wounds, one to the neck
and one to the chest. Surveillance video collected by police showed three men approach
Thompson’s truck, although it did not capture any shooting. The recording also showed three men
on foot returning a short time later and lighting Thompson’s vehicle on fire.6

          The jury convicted defendants as described. These appeals followed.




2
  Foster pleaded guilty to second-degree murder and felony-firearm prior to trial, and testified for
the prosecution as a requirement of his plea agreement.
3
  Larry pleaded guilty to armed robbery prior to trial, and testified for the prosecution as a
requirement of his plea agreement.
4
    Scott was not charged below and did not testify as a witness at trial.
5
  Jennings was charged, tried, and convicted of first-degree felony murder, armed robbery,
mutilation of a dead body, and felony-firearm in separate proceeding. See People v Jennings,
unpublished per curiam opinion of the Court of Appeals, issued July 2, 2020 (Docket No. 349222).
6
  Vehicles registered to Foster and Jennings were also recorded by nearby security cameras,
ultimately leading to their arrests.


                                                   -2-
                                II. DOCKET NO. 353182 (RUSH)

       A. SUFFICIENCY OF THE EVIDENCE/GREAT WEIGHT OF THE EVIDENCE

        Rush argues that there was insufficient evidence to support his conviction of first-degree
felony murder under an aiding or abetting theory, because there was insufficient evidence that he
had the requisite intent. We disagree. We review de novo a challenge to the sufficiency of the
evidence. People v Bailey, 310 Mich App 703, 713; 873 NW2d 855 (2015). When determining
whether sufficient evidence was presented at trial to support a conviction, this Court must view
the evidence in a light most favorable to the prosecution and determine whether a rational trier of
fact could find that the essential elements of the crime were proven beyond a reasonable doubt.
People v Reese, 491 Mich 127, 139; 815 NW2d 85 (2012). “[A] reviewing court is required to
draw all reasonable inferences and make credibility choices in support of the jury’s verdict.”
People v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000).

        A conviction for first-degree felony murder requires proof that the defendant (1) killed the
victim, (2) with the intent to kill, to cause great bodily harm, or to create a very high risk of death
or great bodily harm with knowledge that death or great bodily harm was the probable result [i.e.,
malice], (3) while committing, attempting to commit, or assisting in the commission of a felony
specifically enumerated in MCL 750.316(1)(b).7 People v Smith, 478 Mich 292, 318-319; 733
NW2d 351 (2007); People v Gayheart, 285 Mich App 202, 210; 776 NW2d 330 (2009). The facts
and circumstances of a killing may give rise to an inference of malice. People v Carines, 460
Mich 750, 759; 597 NW2d 130 (1999). A jury may infer malice from evidence that the defendant
intentionally set in motion a force likely to cause death or great bodily harm, or from the use of a
deadly weapon. Id.

       At trial, the prosecution’s theory of the case was that Rush was guilty of first-degree felony
murder as an aider or abettor. A person who aids or abets the commission of a crime may be
convicted and punished as if he directly committed the offense. MCL 767.39.

       To support a finding that a defendant aided and abetted a crime, the prosecution must show
that

       (1) the crime charged was committed by the defendant or some other person, (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime, and (3) the defendant [either] intended the commission of the crime
       or had knowledge that the principal intended its commission at the time he gave aid
       and encouragement[.] [People v Izarraras-Placante, 246 Mich App 490, 496-497;
       633 NW2d 18 (2001) (citation omitted)]




7
   The underlying felony in this case was armed robbery, an enumerated felony in
MCL 750.316(1)(b). The elements of armed robbery are (1) an assault, (2) a felonious taking of
property from the victim’s presence or person, and (3) while the defendant is armed with a weapon.
People v Smith, 478 Mich 292, 319; 733 NW2d 351 (2007).


                                                 -3-
Alternatively, the prosecution may prove an offense on an aiding and abetting theory with proof
that “the charged offense was a natural and probable consequence of the commission of the
intended offense.” People v Robinson, 475 Mich 1, 15; 715 NW2d 44 (2006). “Aiding and
abetting” describes all forms of assistance rendered to the perpetrator of a crime and comprehends
all words or deeds that might support, encourage, or incite the commission of a crime. Carines,
460 Mich at 757; People v Rockwell, 188 Mich App 405, 411-412; 470 NW2d 673 (1991). “The
quantum of aid or advice is immaterial as long as it had the effect of inducing the crime.” People
v Lawton, 196 Mich App 341, 352; 492 NW2d 810 (1992). An aider or abettor’s state of mind
may be inferred from all the facts and circumstances, including a close association between the
defendant and the principal, and the defendant’s participation in the planning or execution of the
crime. Carines, 460 Mich at 757; People v Bennett, 290 Mich App 465, 474; 802 NW2d 627
(2010).

        Viewed in a light most favorable to the prosecution, the evidence was sufficient to show
that a member of Rush’s group committed the crime of first-degree felony murder by shooting
Thompson in the neck and chest, causing his death, as part of the commission of an armed robbery,
and that, at the time of Thompson’s killing, Rush and the other men intended to rob Thompson.
Second, there was sufficient evidence that Rush assisted in Thompson’s murder by (1) planning
and agreeing with his codefendants to rob Thompson, (2) acting in concert with two of his
codefendants, at least one of whom was armed, in approaching Thompson’s truck to carry out the
robbery, (3) fleeing from the scene with his codefendants after Thompson was shot, leaving
Thompson in the truck, and (4) returning to the scene with two of his codefendants and burning
Thompson’s truck, with Thompson inside, in an effort to avoid detection. See Carines, 460 Mich
at 757; People v Bennett, 290 Mich App 465, 474; 802 NW2d 627 (2010).

        Moreover, an aider or abettor is criminally responsible for anything that is fairly within the
common enterprise such that one might anticipate its commission should the opportunity arise.
Robinson, 475 Mich at 9, 15. Rush does not dispute that the evidence was sufficient to show that
he knew and intended for the codefendants to commit an armed robbery against Thompson, and
that he intended to participate in that robbery. Because Rush agreed to commit a robbery against
Thompson, was aware that a firearm was being used to carry out the planned robbery, and
voluntarily accompanied his codefendants as they approached Thompson in order to rob him, the
evidence, considered together, was sufficient to support a finding that a fatal shooting was a natural
and probable consequence of the intended armed robbery. Id. Accordingly, the evidence was
sufficient to support Rush’s conviction of first-degree felony murder under an aiding or abetting
theory.

        Alternatively, Rush argues that he should receive a new trial because his conviction for
first-degree felony murder was against the great weight of the evidence. Again, we disagree. A
defendant is required to move for a new trial in the lower court to preserve a claim that his
conviction is against the great weight of the evidence. People v Cameron, 291 Mich App 599,
617-618; 806 NW2d 371 (2011). Because Rush did not raise this issue in a motion for a new trial,
we review this unpreserved claim for plain error affecting Rush’s substantial rights. People v
Musser, 259 Mich App 215, 218; 673 NW2d 800 (2003).

       Rush’s great-weight argument appears to rest on the premise that there was an “unargued
theory of guilt” at trial that he was the one who actually shot Thompson, that the jury could have


                                                 -4-
based its verdict on this theory, and that, if it did so, the verdict would be against the great weight
of the evidence. Apart from Larry’s pre-trial statement to police that Rush shot Thompson (which
Larry disavowed at trial), there was no testimony or physical evidence presented that Rush actually
fired the gun. And as Rush acknowledges, the prosecution did not argue the theory that he was
the shooter, actually disavowed that theory at trial, and consistently advanced the theory that Rush
was guilty because he aided or abetted the crime of felony murder. Further, as discussed, the
evidence established Rush’s guilt of felony murder under an aiding or abetting theory. Considering
the evidence that Rush agreed with his codefendants to commit a robbery against Thompson,
approached Thompson’s truck with two of his codefendants, knowing that one was armed with a
firearm, and that Thompson was fatally shot during the intended armed robbery, the evidence does
not preponderate so heavily against the jury’s verdict that it would be a miscarriage of justice to
allow the verdict to stand. People v Lemmon, 456 Mich 625, 647; 576 NW2d 129 (1998).

                             B. MANDATORY LWOP SENTENCE

        Rush also argues that, given his age of 21 years at the time of the offense, the imposition
of the statutory sentence of mandatory life imprisonment without parole violates the Eighth
Amendment because mitigating factors of youth were not considered. We disagree. Rush raised
this issue in a motion for resentencing before the trial court, and the issue is therefore preserved.
See People v Clark, 315 Mich App 219, 223-224; 888 NW2d 309 (2016). We review de novo
preserved constitutional issues. People v Harris, 499 Mich 332, 342; 885 NW2d 832 (2016).

         “The Michigan Constitution prohibits cruel or unusual punishment, Const 1963, art 1,
§ 16,[8] whereas the United States Constitution prohibits cruel and unusual punishment, US Const,
Am VIII.[9]” People v Benton, 294 Mich App 191, 204; 817 NW2d 599 (2011). “If a punishment
passes muster under the state constitution, then it necessarily passes muster under the federal
constitution.” Id. (citation and quotation marks omitted). Whether a penalty or sentence imposed
against a defendant can be considered cruel or unusual is to be determined by a three-pronged test
including: “(1) the severity of the sentence imposed and the gravity of the offense, (2) a comparison
of the penalty to penalties for other crimes under Michigan law, and (3) a comparison between
Michigan’s penalty and penalties imposed for the same offense in other states.” Id. (citation
omitted).

        Under MCL 750.316(1), unless the person was less than 18 years of age at the time of
committing the offense, a person who is convicted of first-degree murder, including felony murder,
“shall be punished by imprisonment for life without eligibility for parole.” Rush, who was 21
years old at the time of Thompson’s murder, contends that the statutorily-mandated sentence
constitutes cruel and unusual punishment in violation of the federal constitution because the
principles cited by the United States Supreme Court in Miller v Alabama, 567 US 460; 132 S Ct



8
 The Michigan Constitution provides that “cruel or unusual punishment shall not be inflicted[.]”
Const 1963, art 1, § 16.
9
  The United States Constitution provides that “[e]xcessive bail shall not be required, nor excessive
fines imposed, nor cruel and unusual punishments inflicted.” US Const, Am VIII.


                                                 -5-
2455; 183 L Ed 2d 407 (2012), for prohibiting mandatory life sentences without parole for juvenile
offenders apply in his case. We disagree.

       Rush cites nonbinding secondary authority and scientific research suggesting that the same
hallmarks of immaturity that mitigate against mandatory life without parole sentences for juveniles
continue to affect young adults, whose brains remain in developmental stages well into their
twenties. Regardless of the accuracy of these authorities, the Miller Court’s prohibition against
mandatory life without parole sentences for juveniles rested on caselaw that recognized that the
attainment of the age of majority (i.e., 18 years of age) is significant in American society and its
criminal justice system. In particular, the Court explained as follows in Roper v Simmons, 543 US
551; 125 S Ct 1183; 161 L Ed 2d 1 (2005):

               Drawing the line at 18 years of age is subject, of course, to the objections
       always raised against categorical rules. The qualities that distinguish juveniles
       from adults do not disappear when an individual turns 18. By the same token, some
       under 18 have already attained a level of maturity some adults will never reach.
       For the reasons we have discussed, however, a line must be drawn. . . . The age of
       18 is the point where society draws the line for many purposes between childhood
       and adulthood. [Id. at 574.]

Rush has not established that the trial court’s failure to set aside this well-accepted distinction was
error.

        Rush also contends that an LWOP sentence under MCL 750.316(1) violates the state
constitutional prohibition against cruel or unusual punishment. Our Michigan Supreme Court has
previously concluded otherwise. People v Hall, 396 Mich 650, 657-658; 242 NW2d 377 (1976).
Even if this Court found Rush’s arguments persuasive, Hall remains binding authority on this
point. Consequently, Rush has not established that he is entitled to resentencing on his felony-
murder conviction at this time.10 11



10
   We note that our Supreme Court has granted oral argument on the application for leave to appeal
in one of the two consolidated cases considered by this Court in People v Harris, unpublished
opinion per curiam of the Court of Appeals, issued August 13, 2020 (Docket Nos. 346586,
346587). See People v Parks, ___ Mich ___; 964 NW2d 361 (2021). The Supreme Court has
directed the parties to “address whether the United States Supreme Court’s decisions in Miller v
Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012), and Montgomery v Louisiana, 577
US 190; 136 S Ct 718; 193 LEd2d 599 (2016), should be applied to defendants who are over 17
years old at the time they commit a crime and who are convicted of murder and sentenced to
mandatory life without parole, under the Eighth Amendment to the United States Constitution or
Const 1963, art 1, § 16, or both.” Id. We decline to speculate on the outcome of Parks or its
effects on Davis’s claims for resentencing, and make our determination based only the current
state of the law.
11
  Shortly before his appeal was to be heard, and a year and nine months after filing his claim of
appeal, Rush filed a motion with this court seeking endorsement for oral argument and to file a



                                                 -6-
                             II. DOCKET NO. 353184 (THOMAS)

       A. SUFFICIENCY OF THE EVIDENCE - FIRST-DEGREE FELONY MURDER

       Thomas also argues that the evidence was insufficient to support his conviction for felony
murder under an aiding or abetting theory, because the prosecution failed to present sufficient
evidence of his intent to kill. We disagree.

       Again, we review de novo a challenge to the sufficiency of the evidence. Bailey, 310 Mich
App at 713. When ascertaining whether sufficient evidence was presented at trial to support a
conviction, this Court must view the evidence in a light most favorable to the prosecution and
determine whether a rational tier of fact could find that the essential elements of the crime were
proven beyond a reasonable doubt. Reese, 491 Mich at 139. “[A] reviewing court is required to
draw all reasonable inferences and make credibility choices in support of the jury’s verdict.”
Nowack, 462 Mich at 400.

        At trial, as with Rush, the prosecution advanced the theory that Thomas was guilty of first-
degree felony murder as an aider or abettor. Viewed in a light most favorable to the prosecution,
the evidence was sufficient to show that a member of Thomas’s group committed the crime of
first-degree felony murder by shooting Thompson in the neck and chest, causing his death, as part
of the commission of an armed robbery, and that, at the time of Thompson’s killing, Thomas and
his group intended to rob Thompson. There was also sufficient evidence that Thomas assisted in
Thompson’s murder by (1) planning and agreeing with his codefendants to rob Thompson, (2)
acting in concert with two of his codefendants—one of whom was armed with a firearm—in
approaching Thompson’s truck to carry out the robbery, (3) fleeing from the scene with his
codefendants after Thompson was shot, leaving Thompson in the truck, (4) expressing concern
about having left identification evidence at the scene, and (5) returning to the scene with two of
his codefendants and burning Thompson’s truck, with Thompson inside, in an effort to avoid
detection. See Carines, 460 Mich at 757; People v Bennett, 290 Mich App 465, 474; 802 NW2d
627 (2010).

        Moreover, again, an aider or abettor is criminally responsible for anything that is fairly
within the common enterprise such that one might anticipate its commission should the opportunity
arise. Robinson, 475 Mich at 9, 15. Thomas does not dispute on appeal that the evidence was
sufficient to show that he knew and intended to participate in the armed robbery of Thompson.
Because Thomas agreed to commit a robbery against Thompson, was aware that a firearm was
being used to carry out the planned robbery, and voluntarily accompanied his codefendants as they
approached Thompson in order to rob him, this evidence, considered together, was sufficient to


supplemental brief under Supreme Court Administrative Order No. 2004-6, Standard 4. This
Court granted the motion for oral argument, but denied the motion to file a Standard 4 brief raising
several additional issues at this late hour. See People v Rush, unpublished order of the Court of
Appeals, issued ___ __, 2021 (Docket No. 353182). In reviewing Rush’s proposed Standard 4
brief, we were not persuaded that any of the alleged errors Rush identified were errors requiring
reversal. This Court also denied Rush’s motion for reconsideration of our denial. See People v
Rush, unpublished order of the Court of Appeals, issued ___ __, 2021 (Docket No. 353182).


                                                -7-
support a finding that a fatal shooting was a natural and probable consequence of the intended
common enterprise of armed robbery. Id.

        In his brief on appeal, Thomas suggests that the prosecution failed to present sufficient
evidence of his identity as one of the participants in the robbery, noting that, in contrast to several
of the other men involved, there were no phone records placing him at the crime scene or showing
that he was in contact with any of his codefendants at the time of the crimes. To the extent that he
raises a sufficiency challenge to the evidence of his identity as a perpetrator, we disagree.

        Identity is an essential element in a criminal prosecution, People v Oliphant, 399 Mich 472,
489; 250 NW2d 443 (1976), and the prosecution must prove the identity of the defendant as the
perpetrator of a charged offense beyond a reasonable doubt. People v Kern, 6 Mich App 406, 409-
410; 149 NW2d 216 (1967). Positive identification by a witness or circumstantial evidence and
reasonable inferences arising from it may be sufficient to support a conviction of a crime. People
v Davis, 241 Mich App 697, 700; 617 NW2d 381 (2000); Nowack, 462 Mich at 400. The
credibility of identification testimony is for the trier of fact to resolve and this Court will not
resolve it anew. Id.

        Although they differed as to the identity of the third man, Foster and Larry consistently
identified Thomas as one of the three participants who approached Thompson’s truck to commit
the robbery, as well as one of the participants who returned to the crime scene to burn Thompson’s
vehicle with Thompson still inside. These witnesses’ testimony, if believed, was sufficient to
establish that Thomas was a participant in the charged crimes. Davis, 241 Mich App at 700. The
jury was free to believe or disbelieve all or any portion of the witnesses’ testimony, and this Court
“will not interfere with the jury’s determinations regarding the weight of the evidence and the
credibility of the witnesses.” People v Unger, 278 Mich App 210, 222; 749 NW2d 272 (2008).

       Accordingly, the evidence was sufficient to support Thomas’s conviction of first-degree
felony murder under an aiding or abetting theory.

                                  B. PROSECUTORIAL ERROR

        Next, Thomas argues that the prosecution misstated the law of aiding or abetting during
closing arguments when it repeatedly argued that each person who gave any assistance “was the
shooter,” without regard to the required intent for felony murder. Again, we disagree. “In order
to preserve an issue of prosecutorial misconduct,[12] a defendant must contemporaneously object
and request a curative instruction.” Bennett, 290 Mich App at 475. Thomas did not object to the


12
  This Court explained in People v Cooper, 309 Mich App 74, 87-88; 867 NW2d 452 (2015), that
the term “prosecutorial misconduct” has become a term of art used to describe any error that has
been committed by the prosecution. The Cooper Court concluded that claims of inadvertent error
by the prosecution are “better and more fairly presented as claims of ‘prosecutorial error,’ with
only the most extreme cases rising to the level of ‘prosecutorial misconduct[,]’ ” such as those
actions that are fraudulent or that violate the Michigan Rules of Professional Conduct. Id. For
that reason, we will refer to defendant’s claims of “prosecutorial misconduct” as “prosecutorial
error.”


                                                 -8-
challenged comments at trial. Therefore, this issue is unpreserved and reviewed for plain error
affecting Thomas’s substantial rights. People v Roscoe, 303 Mich App 633, 648; 846 NW2d 402
(2014). We will not reverse if the alleged prejudicial effect of the prosecution’s conduct could
have been cured by a timely instruction. People v Watson, 245 Mich App 572, 586; 629 NW2d
411 (2001).

       The prosecution may argue the evidence and all reasonable inferences that arise from the
evidence in relationship to its theory of the case, and it need not state its inferences in the blandest
possible language. People v Bahoda, 448 Mich 261, 282; 531 NW2d 659 (1995); People v Dobek,
274 Mich App 58, 66; 732 NW2d 546 (2007). However, “[a] prosecutor’s clear misstatement of
the law that remains uncorrected may deprive a defendant of a fair trial.” People v Grayer, 252
Mich App 349, 357; 651 NW2d 818 (2002).

         Viewing the challenged remarks in context, it is apparent that the prosecution focused on
what it perceived as a critical element of its aiding or abetting theory, namely, that the amount of
aid or advice is immaterial as long as it had the effect of inducing the crime. In fact, the prosecution
told the jury that it was “spending a lot of time on this because you must understand, any assistance
whatsoever means that under the eyes of the law with the instructions that you’ve agreed to follow,
under the eyes of the law any assistance whatsoever means that you are held as equally as
responsible as the actual shooter, okay.” And contrary to Thomas’s argument, the prosecution did
not disregard the intent element of felony murder; in fact, the prosecution later explicitly stated
that to be convicted, the jury had to find that defendants had the intent to kill, the intent to do great
bodily harm, or “knowingly created a very high risk of death or great bodily harm,” while arguing
that the defendants in this case knowingly created a very high risk of death or great bodily harm
because “[w]hen you go up to somebody with a gun to perform an armed robbery you know what
might happen, the person might be shot and killed.” The prosecution did not argue that it was not
required to prove the necessary intent to kill. Accordingly, viewed in context, the prosecution did
not misstate the law, and there was no plain error. Roscoe, 303 Mich App at 648.

         Furthermore, even assuming the prosecution did misstate the law, an erroneous legal
argument can be cured if the jury is correctly instructed on the law. Grayer, 252 Mich App at 357.
In this case, before the presentation of any evidence, the trial court instructed the jury that the court
was responsible for instructing on the law, and that the jurors must accept the law as given to them
by the court. Before closing arguments, in its final instructions, the trial court instructed the jury
that the lawyers’ comments are not evidence, and reminded the jurors of their oath to return “a true
and just verdict based only on the evidence and [the court’s] instructions on the law.” The court
also instructed, “It is my duty to instruct you on the law. You must take the law as I give it to you.
If a lawyer says something different about the law follow what I say.” The court reiterated, “your
job is . . . to apply the law as I give it to you[.]” The court thereafter accurately instructed the jury
on aiding or abetting and first-degree felony murder. Thomas does not dispute that the trial court
properly instructed the jury in this regard. Jurors are presumed to have followed their instructions,




                                                  -9-
People v Breidenbach, 489 Mich 1, 13; 798 NW2d 738 (2011), and Thomas has not provided any
basis for concluding that the jurors failed to do so in this case.13

                                     C. STANDARD 4 BRIEF

       Thomas raises numerous additional issues in his Standard 4 brief,14 none of which have
merit.15

                        1. INEFFECTIVE ASSISTANCE OF COUNSEL

        Thomas raises several claims of ineffective assistance of counsel. Because Thomas did
not raise these claims in an appropriate motion or request for an evidentiary hearing in the trial
court, our review is limited to mistakes apparent from the record. People v Heft, 299 Mich App
69, 80; 829 NW2d 266 (2012). “Whether a defendant has been denied the effective assistance of
counsel is a mixed question of fact and constitutional law.” People v Solloway, 316 Mich App


13
   Thomas suggests that the trial court’s final instructions were inadequate to cure the error in the
prosecutor’s closing argument because they were given before closing arguments. Again, viewed
in context, the prosecutor’s argument did not misstate the law. Furthermore, MCR 2.513(N)(1)
provides, in pertinent part: “After closing arguments are made or waived, the court must orally
instruct the jury as required and appropriate, but at the discretion of the court, and on notice to the
parties, the court may orally instruct the jury before the parties make closing arguments.”
(Emphasis added.) In this case, the trial court gave notice to the parties that it would instruct the
jury before closing arguments, and there were no objections. There is no reason to conclude that
the mere fact that trial court instructed the jury before closing arguments, which it was allowed to
do, means that the jury did not follow the court’s instructions. The trial court also provided the
jury with a copy of the instructions to use during deliberations. Again, jurors are presumed to have
followed their instructions, Breidenbach, 489 Mich at 13, and the timing of the trial court’s
instructions in this case is not a basis for concluding that they failed to do so.
14
  A supplemental appellate brief filed in propria persona by a criminal defendant under Supreme
Court Administrative Order No. 2004-6, Standard 4.
15
   In his Standard 4 brief, Thomas raises an additional claim of prosecutorial error that he did not
present in his Statement of Issues. Because it was not raised in his statement of the questions
presented, Thomas has failed to properly present it for this Court’s consideration, and we decline
to consider it. MCR 7.212(C)(5); Unger, 278 Mich App at 262. It is, in any event, also without
merit. Thomas simply makes a general argument, with no specific citation to the record, that the
prosecutor impermissibly vouched for Foster’s credibility by arguing, in closing argument, that
Foster was being truthful. But the prosecutor did not refer to any special knowledge, beyond the
evidence presented at trial, to argue that Foster was truthful. The prosecutor’s argument was
responsive to the evidence and to the defense theory presented at trial and, viewed in context, was
not improper. The trial court instructed the jury that the lawyers’ statements and arguments are
not evidence, that the jurors were the sole judges of witness credibility, and that the jury was to
follow the court’s instructions.




                                                 -10-
174, 187; 891 NW2d 255 (2016). “To demonstrate ineffective assistance of counsel, a defendant
must show that his or her attorney’s performance fell below an objective standard of
reasonableness under prevailing professional norms and that this performance caused him or her
prejudice.” People v Nix, 301 Mich App 195, 207; 836 NW2d 224 (2013) (citation omitted). “To
demonstrate prejudice, a defendant must show the probability that, but for counsel’s errors, the
result of the proceedings would have been different.” Id. “A defendant must meet a heavy burden
to overcome the presumption that counsel employed effective trial strategy.” People v Payne, 285
Mich App 181, 190; 774 NW2d 714 (2009).

                      a. FAILURE TO FILE A MOTION FOR SEVERANCE

         Thomas first argues that defense counsel was ineffective for not requesting severance of
his and Rush’s trial. We disagree. “The decision to try two defendants jointly or separately lies
within the discretion of the trial court, and that decision will not be overturned absent an abuse of
that discretion.” People v Furline, 505 Mich 16, 20; 949 NW2d 666 (2020). “There is no absolute
right to separate trials, and in fact, strong policy favors joint trials in the interest of justice, judicial
economy, and administration.” People v Bosca, 310 Mich App 1, 44; 871 NW2d 307 (2015)
(citation and quotation marks omitted). Severance is mandated under MCR 6.121(C) only when
a defendant demonstrates that his substantial rights will be prejudiced and that severance is the
necessary means of rectifying the potential prejudice. Furline, 505 Mich at 21, citing People v
Hana, 447 Mich 325, 344-345; 524 NW2d 682 (1994), amended 447 Mich 1203 (1994). In order
to make this showing, a defendant must provide the court with a supporting affidavit, or make an
offer of proof, showing that the defenses are so inconsistent, mutually exclusive, and irreconcilable
that it “clearly, affirmatively, and fully demonstrates that his substantial rights will be prejudiced
and that severance is the necessary means of rectifying the potential prejudice.” Hana, 447 Mich
325 at 346. “The failure to make this showing in the trial court, absent any significant indication
on appeal that the requisite prejudice in fact occurred at trial, will preclude reversal of a joinder
decision.” Id. at 346-347. Mere inconsistency of defenses is not enough to require severance; the
defenses must be mutually exclusive or irreconcilable. Id. at 349. “Incidental spillover prejudice,
which is almost inevitable in a multi-defendant trial, does not suffice. The ‘tension between
defenses must be so great that a jury would have to believe one defendant at the expense of the
other.’ ” Id. (citation omitted). In sum, severance should be granted “only if there is a serious risk
that a joint trial would compromise a specific trial right of one of the defendants, or prevent the
jury from making a reliable judgment about guilt or innocence.” Id. at 359-360.

        To hold separate trials in these substantially identical cases would have been unnecessarily
duplicative and excessive. The interests of justice, judicial economy, and orderly administration
clearly favored a joint trial. Thomas has not provided any concrete facts or reasons to justify
separate trials, and has not persuasively demonstrated that his substantial rights were prejudiced
by a joint trial. The record does not show a “significant indication” that the requisite prejudice in
fact occurred at trial. Id. at 346-347. Thomas’s claim that his and Rush’s defenses were
antagonistic because of evidence against Rush (phone records and photographs) is an insufficient
reason to grant a separate trial. Antagonistic defenses occur “when one person’s claim of
innocence is predicated solely on the guilt of a co-defendant.” United States v Harris, 9 F3d 493,
501 (CA 6, 1993). Thomas and Rush did not present antagonistic defenses, but rather made
essentially the same argument—that the prosecution’s accomplice eyewitnesses, Foster and Larry,
were not credible, and that they were not involved in Thompson’s death, robbery, or any other


                                                    -11-
crime. Neither defendant pointed the finger at the other during trial. Thomas has not demonstrated
that defendants’ defenses would have required the jury to believe one defendant at the expense of
the other.

        Thomas and Rush were each convicted of Thompson’s murder, armed robbery, mutilation
of a dead body, and felony-firearm. Thomas suggests, without explanation, that evidence linking
Rush to Foster and other participants, including him, would not have been admissible against him
in a separate trial. However, “a fair trial does not include the right to exclude relevant and
competent evidence,” Hana, 447 Mich at 350, and evidence regarding Thomas’s association or
connection to Rush, Foster, and others would be both relevant and admissible. MRE 401.

         Finally, the risk of prejudice from a joint trial may be allayed by a proper cautionary
instruction. Hana, 447 Mich at 351, 356. The trial court, in its preliminary and final instructions,
repeatedly instructed the jury that each case was to be decided separately, and that each defendant
is entitled to have his case decided on the evidence and the law that applies to him. Again, it is
well established that jurors are presumed to have followed their instructions, Breidenbach, 489
Mich at 13, and Thomas has not provided any basis for concluding that the jurors failed to do so
in this regard.

       Thomas has failed to identify any basis for severance. Because Thomas has failed to show
that he was entitled to severance, defense counsel’s failure to request severance cannot be
considered objectively unreasonable. Further, considering the strong policy in favor of joint trials
and the lack of any persuasive showing that severance was necessary to avoid potential prejudice
to Thomas, there is no reasonable probability that a motion for severance would have been
successful. Trial counsel cannot be deemed ineffective for failing to file a useless motion. See
People v Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010).

 b. FAILURE TO INVESTIGATE AND PRESENT EVIDENCE TO SUPPORT A DEFENSE

         Thomas argues that his defense counsel was ineffective for failing to investigate and
present evidence of an alleged jail phone call by Foster to Rush’s mother. Thomas has not
established the factual basis for this claim. According to Thomas, Foster told Rush’s mother that
“they had nothing to do with this crime and the people who did it are still out there.” When Rush’s
mother asked Foster why he accepted “the 10 years,” Foster responded: “I had no choice they were
going to give me life, so I just made something up.” However, there is no evidence of this phone
call in the existing record or accompanying Thomas’s brief on appeal. See People v Hoag, 460
Mich 1, 6; 594 NW2d 57 (1999) (noting that a defendant has the burden of establishing the factual
predicate to support his claim of ineffective assistance of counsel).

        Furthermore, even accepting Thomas’s claims that the phone call occurred and that he
informed counsel about the call, Thomas has not overcome the strong presumption that counsel
chose not to present this evidence at trial as a matter of strategy. Decisions about defense strategy,
including what evidence to present, are matters of trial strategy, People v Rockey, 237 Mich App
74, 76; 601 NW2d 887 (1999), and counsel has wide discretion in matters of trial strategy. Heft,
299 Mich App at 83. “Counsel always retains the duty to make reasonable investigations or to
make a reasonable decision that makes particular investigations unnecessary.” People v
Trakhtenberg, 493 Mich 38, 52; 826 NW2d 136 (2012) (citation and quotation marks omitted).


                                                -12-
This Court will not substitute its judgment for that of counsel regarding matters of trial strategy,
nor will it assess counsel’s competence with the benefit of hindsight. People v Rice (On Remand),
235 Mich App 429, 445; 597 NW2d 843 (1999). Counsel could have chosen not to present
evidence of the alleged jail phone call as a matter of trial strategy because, given that Foster’s
denial was made to the mother of one of his accomplices and that Foster had made other
inconsistent statements to the police, which was a focus at trial, the phone call to Rush’s mother
would have not been significant in light of the other evidence presented at trial. Further, even if
Foster’s testimony had been impeached with evidence of this jail call, it would have had no effect
the jury’s perception of Larry’s testimony. “The failure to make an adequate investigation is
ineffective assistance of counsel if it undermines confidence in the trial’s outcome.” People v
Russell, 297 Mich App 707, 716; 825 NW2d 623 (2012) (citation omitted).

                        c. FAILURE TO CALL DEFENSE WITNESSES

       Thomas also argues that defense counsel was ineffective for failing to call two alibi
witnesses, Jennings (who allegedly would have testified that he took Thomas home before the
crimes occurred) and Marina Briggs (who allegedly would have testified that Thomas arrived
home at midnight and remained there until the following morning). Thomas also argues that a
third witness, Scott, who had been identified as a participant in the crimes, could have provided
testimony that “undermined the prosecution theory of who was actually the[re].” We disagree that
defense counsel was ineffective.

       Decisions about whether to call witnesses are also matters of trial strategy. Rockey, 237
Mich App at 76. A claim of ineffective assistance of counsel premised on the failure to call a
witness is analyzed under the same standard as all other ineffective-assistance-of-counsel claims.
People v Jurewicz, 506 Mich 914; 948 NW2d 448 (2020). Thomas claims that he provided these
names to counsel, and it is apparent from the trial transcripts that counsel was aware of Jennings
and Scott, at least. However, Thomas has not overcome the presumption that defense counsel
chose not to call these witnesses for various strategy reasons, including that their testimony would
have been unsupportive or even harmful to the defense.

       Although Thomas argues that the proposed witnesses’ testimony would have been
exculpatory, he has not provided any witness affidavits, or identified any other evidence of record,
showing the testimony that they would have provided if called.16 Absent such a showing, Thomas


16
   As Thomas notes, Jennings testified at his own trial and, as part of his alibi defense, claimed
that he and Foster had dropped Thomas at home before the crimes occurred. See People v
Jennings, unpublished per curiam opinion of the Court of Appeals, issued July 2, 2020 (Docket
No. 349222), p 1. But simply because Jennings testified at his own trial, after which he was
convicted as charged, that Thomas was dropped off at home before the crimes does not mean that
Jennings would have provided favorable testimony at Thomas’s trial. In addition, at Jennings’s
trial, the prosecutor presented evidence of, and cross-examined Jennings about, the time line of
events captured by video, Jennings’s Impala being at the crime scene, and Jennings’s and Foster’s
phones being at the scene at relevant times. See id. at 2-3. Therefore, it would not have been
objectively unreasonable for Thomas’s counsel to forgo calling Jennings as a defense witness in



                                               -13-
has not established that he was prejudiced by defense counsel’s failure to call the proposed
witnesses at trial. Nix, 301 Mich App at 207.

                        d. FAILURE TO CALL AN EXPERT WITNESS

        Thomas also argues that defense counsel should have called a cell phone expert. We
disagree. Thomas has not made an offer of proof regarding the substance of any testimony a
defense expert on cell phone tracking could have offered. Thomas’s mere speculation that an
expert could have provided favorable testimony is insufficient to establish the factual predicate for
his claim. Hoag, 460 Mich at 6. Accordingly, Thomas has not demonstrated that defense counsel
was ineffective for failing to call a defense expert.

                           e. FAILURE TO IMPEACH WITNESSES

        Thomas also argues that defense counsel was ineffective for failing to impeach each of the
prosecution’s main witnesses, Foster and Larry, with specific information. We disagree. Again,
decisions regarding how to impeach witnesses and what questions to ask are matters of trial
strategy. Rockey, 237 Mich App at 76.

         Thomas faults his counsel for failing to cross-examine Larry about why he first identified
Rush as the shooter in his March 2018 police statement, but later “switched” and identified Scott
as the shooter at Rush’s preliminary examination on February 22, 2019. At trial, in response to
the prosecutor’s questions, Larry testified that his family had received threats before Rush’s
preliminary examination on February 22, 2019, and that, because of these threats, he did not testify
at the preliminary examination that Rush had told him that he was the shooter. Therefore, the jury
was aware that Larry first identified Rush as the shooter in his March 2018 statement, then
identified Scott as the shooter at Rush’s preliminary examination, and again identified Rush as the
shooter at trial. The jury was also aware of why Larry claimed to have changed his story. Rush’s
trial attorney, who had the opportunity to cross-examine witnesses first, also addressed the matter
when cross-examining Larry. Then, contrary to what Thomas argues, Thomas’s counsel also
specifically questioned Larry about this matter and about why he “switched” the identity of the
shooter. Moreover, in closing argument, defense counsel used Larry’s inconsistent statements to
argue that Larry was not a credible witness, stating:

              Then you have Jarrin Larry who lies under oath to the prosecutor and to a
       judge and then the State goes out and tries to find corroborating evidence as to his
       alleged being threatened. They cannot find it.

               The detective told you he followed up on the story. The niece didn’t want
       to have anything to do with it, talked with her mother. They didn’t want to have
       anything to do with this case. So there was no corroborating evidence as to his
       story on the witness stand, at his lie on the witness stand.




this case when Jennings’s own alibi, which included Thomas’s whereabouts, had been successfully
attacked at his own trial and Jennings had been convicted of the charged crimes.


                                                -14-
               He lied on the witness stand at a preliminary examination and, mind you,
       he lies when he has a plea agreement, a[n] Agreement of Special Consideration that
       he could jeopardize. He lied.

Accordingly, the record does not show that defense counsel’s efforts to impeach Larry’s testimony
in this regard were objectively unreasonable or deficient. “The fact that defense counsel’s strategy
may not have worked does not constitute ineffective assistance of counsel.” People v Stewart (On
Remand), 219 Mich App 38, 42; 555 NW2d 715 (1996).

        Regarding Foster, Thomas argues that defense counsel was ineffective for failing to use an
excerpt of Foster’s testimony from Thomas’s preliminary examination to demonstrate that Foster
had no way of knowing who was with Larry when he called Larry about robbing Thompson.
During Rush’s counsel’s cross-examination of Foster, he questioned Foster about how he would
know who Rush was with at the time Foster made the call to Larry. On direct examination, Foster
had testified that, after the phone call, he waited for Larry to come to meet him, and that he believed
when he spoke to Larry on the phone that Larry was in the presence of Rush and Jennings. He
also testified that three people got out of Larry’s car when it arrived—Larry, Rush, and Thomas.
Foster testified similarly at trial, i.e., that after calling Larry, Larry, Rush, and Thomas arrived in
Larry’s Impala.

        The fact that Foster testified that he believed Larry was in the company of Rush and
Jennings when Foster called him would have had little significance at trial, in light of Foster’s
testimony that he saw Thomas arrive with Rush and Larry a short time later. Given the
insignificance of this point, particularly in light of the other strong evidence that was available for
counsel to use to attack Foster’s credibility, it was not objectively unreasonable for defense counsel
not to use this information for impeachment purposes. Further, for the same reasons, there is no
reasonable probability that counsel’s inaction affected the outcome of ’Thomas’s trial.

                                    2. JURY INSTRUCTIONS

        Thomas also argues that the trial court erred by declining to give a “mere presence” jury
instruction. However, the record is clear that the trial court in fact gave such an instruction. In its
final instructions, the trial court stated:

              8.05. Even if the Defendant Carlos Thomas knew that the alleged crime
       was planned or was being committed the mere fact that he was present when it was
       committed is not enough to prove that he assisted in committing it.

This instruction is identical to M Crim JI 8.5, which states:

             Even if the defendant knew that the alleged crime was planned or was being
       committed, the mere fact that [he / she] was present when it was committed is not
       enough to prove that [he / she] assisted in committing it.

There is accordingly no merit to Thomas’s claim.




                                                 -15-
Affirmed in Docket No. 353182. Affirmed in Docket No. 353184.



                                               /s/ Mark T. Boonstra
                                               /s/ Mark J. Cavanagh
                                               /s/ Michael J. Riordan




                                   -16-